DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/16/2022.  Claims 1-15 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawings have been withdrawn in light of the amendments filed. 
	
Drawings

The drawings were received on 4/16/2022.  These drawings are acceptable.

Claim Objections

Claim 15 is objected to because of the following informalities:


Regarding Claim 15, in lines 13-15, the claim recites “...wherein the controllable heat exchanger comprises a heat exchanger unit with terminals and two fluidically separated paths and at least one control element, fluidically coupled to an evaporator cycle having the evaporator cycle temperature.” 
Please amend the claim to recite - - wherein the controllable heat exchanger comprises a heat exchanger unit with terminals and two fluidically separated paths and at least one control element [[,]] fluidically coupled to an evaporator cycle having the evaporator cycle temperature - - for clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
§ 112 1st statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 10, the recitation of “...wherein the controller is configured to detect switch-off events and to activate, at a frequency of the switch-off events with respect to a time period as sensed by a time period sensor, a controllable short circuit in the controllable heat exchanger to reduce a frequency of the switch-off events with respect to the time period or to eliminate the switch-off events completely,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  In particular, the recitation of “a time period sensor” is not disclosed.  Correspondingly, limitations thus associated are not disclosed.
Again, the specification is devoid of disclosure of a “time period sensor” and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of that particular claim language. 
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
		 
§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 4, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the recitation of “...and another a second path of the two fluidically separated paths of the heat exchanger unit can be switched on or off or can be throttled with respect to an on-state by the controller, or,” renders the claim unclear because the claim does not end with a period and appears to be incomplete.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - and another a second path of the two fluidically separated paths of the heat exchanger unit can be switched on or off or can be throttled with respect to an on-state by the controller. - - for clarity.

Regarding Claim 4, the recitation of “...wherein the evaporator cycle interface comprises an input terminal to the heat pump device and an output terminal to the heat pump device, and an evaporator cycle temperature sensor, and is connected to a region to be cooled and to the controllable heat exchanger,” renders the claim unclear because of the poor use of punctuation.  For example, what is “connected to a region to be cooled and to the controllable heat exchanger”? Thus, it is unclear how the claimed elements are arranged and/or what elements are interconnected.  Please amend for clarity.
Additionally, the recitation of “...wherein the condenser cycle interface comprises an input terminal to the heat pump device and an output terminal to the heat pump device and a condenser cycle temperature sensor, and is connected to a region to the heated and to the controllable heat exchanger,” renders the claim unclear because of the poor use of punctuation.  For example, what is “connected to a region to be 

Regarding Claim 7, the recitation of “...wherein the controller is configured to detect a specific state of the heat pump device, wherein, in the specific state, a controllable short circuit of the controllable heat exchanger results in an improved operating behavior of the heat pump device, and 
wherein the controller is configured to activate the controllable short-circuit of the controllable heat exchanger only when the state of the heat pump device has been detected by the controller,” renders the claim unclear because the claim recites functions and/or intended results based upon conditions that have not been stated with particularity. 
For example, what structure determined the “specific state” of the heat pump device?  What structure is controlled such that a “short circuit” is established?  Because the claim is silent to the particular structure and/or steps to accomplish the function/intended result the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Please amend for clarity.

Regarding Claim 10, the recitation of “...wherein the controller is configured to detect switch-off events and to activate, at a frequency of the switch-off events with respect to a time period as sensed by a time period sensor, a controllable short circuit in the controllable heat exchanger to reduce a frequency of the switch-off events with respect to the time period or to eliminate the switch-off events completely,” renders the claim unclear because the claimed subject matter does not find adequate support in the disclosure.  The fact that the limitation is not described does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babington (US4495777) in view of Perrotin (US2018/0209701).

Regarding Claims 1 and 15, Babington teaches a heat pump arrangement [figs 1 & 2], comprising: a heat pump device [17; col 3, lines 42-54]; 
an evaporator cycle interface [at least pump 11] for inputting a liquid to be cooled into the heat pump device and for outputting a cooled liquid out of the heat pump device [col 3, lines 24-41]; 
a condenser cycle interface [at least pump 28] for inputting a liquid to be heated into the heat pump device and for outputting a heated liquid out of the heat pump device [col 3, lines 55-66]; 
a controllable heat exchanger [30] for controllably coupling the evaporator cycle interface [11] and the condenser cycle interface [28; col 4, lines 20-44]; and 
a controller [45] for controlling the controllable heat exchanger in dependence on an evaporator cycle temperature in the evaporator cycle interface or a condenser cycle temperature in the condenser cycle interface [col 4, lines 45-59; where temperatures are measured by sensors 47 and 50], 
wherein the controllable heat exchanger comprises a heat exchanger unit [30] with four terminals and two fluidically separated paths and at least one control element fluidically coupled to the evaporator cycle interface [See Drawing I];
wherein a third terminal of the four terminals and a fourth terminal of the four terminals are connected, wherein a second path of the two fluidically separated paths extends between the third terminal and the fourth terminal, and wherein the liquid to be heated leaves the second path via the fourth terminal and the heated liquid enters the second path via the third terminal after cooling in a region to be heated [Drawing I],
 wherein a first terminal of the four terminals and a second terminal of the four terminals are connected, so that a first path of the two fluidically separated paths extends between the first terminal and the second terminal [See Drawing I], and 
wherein the first terminal of the heat exchanger unit or the second terminal of the heat exchanger unit is coupled to at least one terminal of the at least one control element in order to effect, reduce or prevent a flow through the first path of the two fluidically separated paths of the heat exchanger unit in dependence on a setting of the at least one control element [implicitly at col 6, lines 39-46; where it is disclosed that pump 34 which controls fluid flow...can be a mixing valve and so situated as depicted in Drawing 1], and wherein the at least one control element fluidically coupled to the evaporator cycle interface is configured as a two-way switch or as a mixer [col 6, lines 39-46].
Whereas Babington teaches an implicit disclosure of the control element, Perrotin teaches a refrigeration system having a heat exchanger unit [48] with terminals and a control element [49; fig 1] wherein at least one terminal of the heat exchanger unit is coupled to at least one terminal of the at least one control element [0029; fig 1; where structure of the control element and heat exchanger unit are shown is detail].  Perrotin teaches that it is known in the art of refrigeration that this arrangement selectively controls the flow of fluid through the heat exchanger unit and thereby improves the operation of the system [0029]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Babington to  have wherein at least one terminal of the heat exchanger unit is coupled to at least one terminal of the at least one control element in view of the teachings of Perrotin in order to selectively control the flow of fluid through the heat exchanger unit and thereby improve the operation of the system.
For Clarity, in regard to Claim 15, the method as claimed is carried out during the normal operation of the apparatus of Babington as modified above.



    PNG
    media_image1.png
    542
    1118
    media_image1.png
    Greyscale


Drawing I



Regarding Claim 2, Babington, as modified, teaches the invention of Claim 1 above and Perrotin teaches wherein the two-way switch is configured as passive two-way switch in order to effect or prevent the flow through one path of the two fluidically separated paths of the heat exchanger unit in dependence on the setting of the passive two-way switch, or wherein the mixer is configured as passive mixer [49] to reduce the flow through one path of the fluidically separated paths of the heat exchanger unit in dependence on the setting of the passive mixer [0029], or 
wherein the controller is configured to control the at least one control element such that the flow through one path of the two fluidically separated paths is affected when the condenser cycle temperature is at a predetermined ratio to the evaporator cycle temperature or lower than a predetermined condenser cycle temperature threshold, or 
wherein the controllable heat exchanger is configured such that a first path of the two fluidically separated paths of the controllable heat exchanger unit can be continuously flowed-through independent of the control and a second path of the two fluidically separated paths of the heat exchanger unit can be switched on or off or can be throttled with respect to an on-state by the controller [Perrotin at 0029; where the control element is a passive mixer and where the limitations are claimed in the alternative and because Perrotin teaches at least one of the alternatives then all of the alternatives are considered to have been taught].

Regarding Claim 3, Babington, as modified, teaches the invention of Claim 1 above including wherein the at least one control element comprises an input terminal, a first output terminal and a second output terminal, wherein the input terminal is connected to an output of a region to be cooled, wherein the first output terminal is connected to the first terminal of the heat exchanger unit, and wherein the second output terminal is connected to an input into the evaporator cycle interface for inputting the liquid to be cooled into the heat pump device, or 
wherein the at least one control element comprises a first input terminal, a second input terminal, and a first output terminal, wherein the first input terminal is connected to an output of a region to be cooled, wherein the second input terminal is connected to the second terminal of the heat exchanger unit, and wherein the output terminal is connected to an input into the evaporator cycle interface for inputting the liquid to be cooled into the heat pump device [Drawing I above; see also Perrotin at fig 1; where a person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit the teachings of multiple patents together like pieces of a puzzle. Since Babington teaches a mixing valve fluidically coupled to the evaporator cycle interface at a location cited in Drawing I and one of ordinary skill in the art would have no problem implementing valve 49 at the location to affect the desired control; lastly, the limitations are claimed in the alternative and because the recited references teaches at least one of the alternatives then all of the alternatives are considered to have been taught]. See also MPEP 2141.03 I.

Regarding Claim 4, Babington, as modified, teaches the invention of Claim 1 above and Babington teaches wherein the evaporator cycle interface comprises an input terminal to the heat pump device and an output terminal to the heat pump device [at least the inlet and outlet of loop 10 that enters evaporator 16; col 3, lines 24-41; figs 1 & 2], and is connected to a region to be cooled [14; 15] and to the controllable heat exchanger [30; fig 1]
wherein the evaporator cycle interface further comprises an evaporator cycle pump [11] for circulating the liquid to be cooled or the cooled liquid [col 3, lines 24-41; figs 1 & 2], or 
wherein the condenser cycle interface comprises an input terminal to the heat pump device and an output terminal to the heat pump device and is connected the region to be heated and to the controllable heat exchanger, wherein the condenser cycle interface further comprises a condenser cycle pump that is configured to circulate a heated liquid or a liquid to be heated, or
wherein the evaporator cycle interface comprises an input terminal to the heat pump device and an output terminal to the heat pump device, and an evaporator cycle temperature sensor, and is connected to a region to be cooled and to the controllable heat exchanger, wherein the evaporator cycle interface further comprises an evaporator cycle pump for circulating the liquid to be cooled or the cooled liquid, and wherein an evaporator cycle temperature sensor is configured to detect a temperature of the liquid to be cooled before the liquid to be cooled enters the controllable heat exchanger or 
wherein the condenser cycle interface comprises an input terminal to the heat pump device and an output terminal to the heat pump device and a condenser cycle temperature sensor, and is connected to a region to the heated and to the controllable heat exchanger, wherein the condenser cycle interface further comprises a condenser cycle pump that is configured to circulate a heated liquid or a liquid to be heated, wherein a condenser cycle temperature sensor is configured to detect a temperature of the liquid to be heated before the liquid to be heated enters the controllable heat exchanger [Babington at col 3, lines 24-41; figs 1 & 2; where the limitations are claimed in the alternative and because Babington teaches at least one of the alternatives then all of the alternatives are considered to have been taught].

Regarding Claim 5, as best understood, Babington, as modified, teaches the invention of Claim 1 above and Babington teaches wherein the controller [45] is configured to prevent cooling of the liquid to be cooled by the liquid to be heated using the controllable heat exchanger when a condenser cycle temperature as sensed by a condenser cycle temperature sensor [T1] of the liquid to be heated is higher than an evaporator cycle temperature as sensed by an evaporator cycle temperature sensor [T2] of the liquid to be cooled or 
to prevent cooling of the liquid to be cooled by the liquid to be heated using the controllable heat exchanger and to perform, in dependence on a requested cooling capacity, speed regulation of a radial wheel of a compressor in the heat pump device when a condenser cycle temperature as sensed by a condenser cycle temperature sensor [T1] of the liquid to be heated is higher than an evaporator cycle temperature as sensed by an evaporator cycle temperature sensor [t2] of the liquid to be cooled or 
to activate cooling of the liquid to be cooled by the liquid to be heated using the controllable heat exchanger when a condenser cycle temperature as sensed by a condenser cycle temperature sensor [T1] of the liquid to be heated is lower than an evaporator cycle temperature as sensed by an evaporator cycle temperature sensor [T2] of the liquid to be cooled or 
to activate cooling of the liquid to be cooled by the liquid to be heated using the controllable heat exchanger and to increase or decrease a speed of a radial wheel within the compressor of the heat pump device in dependence on a requested cooling capacity, or to deactivate a compressor in the heat pump device when a condenser cycle temperature as sensed by a condenser cycle temperature sensor [T1] of the liquid to be heated is lower than a predetermined temperature as sensed by a condenser cycle temperature sensor of the liquid to be cooled or the cooled liquid as sensed by an evaporator cycle temperature sensor [T2].
or to throttle a circulation pump arranged in the condenser cycle interface with respect to a set speed when the condenser cycle temperature as sensed by a condenser cycle temperature sensor [T1] of the liquid to be heated is equal to or lower than a predetermined temperature of the liquid to be cooled or the cooled liquid as sensed by an evaporator cycle temperature sensor [T2; col 6, lines 11-38; where the circulation pump is throttled with respect to condenser cycle temperature and because Babington teaches at least one of the alternatives then all of the alternatives are considered to have been taught].

Regarding Claim 6, Babington, as modified, teaches the invention of Claim 1 above and Babington teaches wherein the controllable heat exchanger is configured to heat the liquid to be cooled in the evaporator cycle interface by means of a controllable short circuit using the liquid to be heated in the condenser cycle interface [col 6, lines 19-53; where the controllable short circuit includes the use of diverting or mixing valves to control the flow of fluid through the controllable heat exchanger] or using the heated liquid in the condenser cycle interface to increase power requirements for the heat pump device with respect to power requirements of a region to be cooled connected to the evaporator cycle interface [col 6, lines 19-53 and because Babington teaches at least one of the alternatives then all of the alternatives are considered to have been taught].

Regarding Claim 7, as best understood, Babington, as modified, teaches the invention of Claim 1 above and Babington teaches wherein the controller [45] is configured to detect a specific state of the heat pump device [col 4, lines 45-59; where the control senses state of the heat pump arrangement using sensors 45, 47], wherein a controllable short circuit of the controllable heat exchanger results in an improved operating behavior of the heat pump device, wherein the controller is configured to activate the controllable short-circuit of the controllable heat exchanger only when the state of the heat pump device has been detected by the controller [col 4, lines 45-59 and because Babington teaches at least one of the alternatives then all of the alternatives are considered to have been taught].

Regarding Claim 8, as best understood, Babington, as modified, teaches the invention of Claim 1 above and Babington teaches wherein the mixer [As modified above, see the rejection of Claim 1 above for detailed discussion] is configured to bring, in a controllable short circuit activated by the controller, a first portion of a liquid that can be circulated in the condenser cycle interface or the evaporator cycle interface into thermal operative connection to a liquid of the respective other interface and to bring a second portion of the liquid that can be circulated in the condenser cycle interface or the evaporator cycle interface not into thermal operative connection to the liquid in the respective other interface, wherein the first portion is smaller than the second portion [col 6, lines 19-53; where the controllable short circuit includes the use of diverting or mixing valves to control the flow of fluid through the controllable heat exchanger].

Regarding Claim 9, Babington, as modified, teaches the invention of Claim 8 above and Babington teaches wherein the mixer is controllable to control a ratio of the first portion to the second portion in dependence on an operating behavior of the heat pump device [col 6, lines 19-53; where the controllable short circuit includes the use of diverting or mixing valves to control the flow of fluid through the controllable heat exchanger].

Regarding Claim 10, the absence of an art‐based rejection for claim 10 is not an indication of allowable subject matter, but rather, is an indicia of the indefiniteness of the claim.

Without a clear understanding of what the claim is intended to encompass, the examiner cannot apply prior art to the claim without undue speculation.

Regarding Claim 11, Babington, as modified, teaches the invention of Claim 1 above and Babington teaches wherein the evaporator cycle interface is configured to be coupled to a region to be cooled directly or wherein the condenser cycle interface is configured to be coupled to the region to be heated directly [col 3, lines 24-66; figs 1 & 2; where the regions to be cooled or heated are directly connected to the respective interfaces].

Regarding Claim 12, Babington, as modified, teaches the invention of Claim 1 above and Perrotin teaches wherein the evaporator cycle interface [at least the interface of circuit 50] is configured to hold a first operating liquid, wherein the condenser cycle interface [at least the interface of circuit 40] is configured to hold a second operating liquid, wherein the second operating liquid differs from the first operating liquid [0025], or wherein the second operating liquid is CO2 and the first operating liquid is water or wherein the first operating liquid is water or CO2 and the second operating liquid is a water glycol mixture [0025; because Perrotin teaches at least one of the alternatives then all of the alternatives are considered to have been taught].

Regarding Claim 14, Babington teaches a heat pump system [fig 1], comprising: 
a region to be cooled [14; 15; col 1, lines 24-31; fig 1]; 
a region to be heated [26; col 3 lines 55-60; fig 1]; and 
a heat pump arrangement comprising: 
a heat pump device [17; col 3, lines 26-41; fig 1]; 
an evaporator cycle interface [11] for inputting a liquid to be cooled into the heat pump device and for outputting a cooled liquid out of the heat pump device [col 3, lines 24-41]; 
a condenser cycle interface [24] for inputting a liquid to be heated into the heat pump device and for outputting a heated liquid out of the heat pump device [col 3, lines 55-66]; 
a controllable heat exchanger [30] for controllably coupling the evaporator cycle interface and the condenser cycle interface [col 4 lines 20-44]; and 
a controller [45] for controlling the controllable heat exchanger in dependence on an evaporator cycle temperature in the evaporator cycle interface or a condenser cycle temperature in the condenser cycle interface [col 4, lines 45-59; where temperature are measured by sensors 47, 46], 
wherein the controllable heat exchanger comprises a heat exchanger unit [30] with four terminals and two fluidically separated paths and at least one control element fluidically coupled to the evaporator cycle interface [Drawing I];
wherein a third terminal of the four terminals and a fourth terminal of the four terminals are connected, wherein a second path of the two fluidically separated paths extends between the third terminal and the fourth terminal, and wherein the liquid to be heated leaves the second path via the fourth terminal and the heated liquid enters the second path via the third terminal after cooling in the region to be heated [Drawing I and flow of liquid from fig 1 of Babington];
wherein a first terminal of the four terminals and a second terminal of the four terminals are connected, so that a first path of the two fluidically separated paths extends between the first terminal and the second terminal [Drawing I];
and wherein the first terminal of the heat exchanger unit or the second terminal of the heat exchanger unit is coupled to at least one terminal of the at least one control element in order to effect, reduce or prevent a flow through the first path of the two fluidically separated paths of the heat exchanger unit in dependence on a setting of the at least one control element [Drawing I; Col 6, lines 39-46; fig 1];
and wherein the at least one control element fluidically coupled to the evaporator cycle interface is configured as a two-way switch or as a mixer [col 6, lines 39-46]; 
wherein the evaporator cycle interface of the heat pump system is coupled to the region to be cooled [fig 1];
and wherein the condenser cycle interface is coupled to the region to be heated [fig 1].
Whereas Babington teaches an implicit disclosure of the control element, Perrotin teaches a refrigeration system having a heat exchanger unit [48] with terminals and a control element [49; fig 1] wherein the first terminal of the heat exchanger unit or the second terminal of the heat exchanger unit is coupled to at least one terminal of the at least one control element [0029; fig 1; where structure of the control element and heat exchanger unit are shown is detail].  Perrotin teaches that it is known in the art of refrigeration that this arrangement selectively controls the flow of fluid through the heat exchanger unit and thereby improves the operation of the system [0029]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Babington to  have wherein the first terminal of the heat exchanger unit or the second terminal of the heat exchanger unit is coupled to at least one terminal of the at least one control element in view of the teachings of Perrotin in order to selectively control the flow of fluid through the heat exchanger unit and thereby improve the operation of the system.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babington (US4495777) and Perrotin (US2018/0209701) as applied to claim 1 above, and further in view of Sedlak et al. US2011/0107787).

Regarding Claim 13, Babington, as modified, teaches the invention of Claim 1 above and Babington teaches wherein the heat pump device comprises one or several stages, wherein one stage comprises an evaporator [16], a compressor [not shown], a condenser [18] and a throttle [implicit; col 3, lines 24-41].  Babington does not teach wherein the stage is configured to use water as operating medium and wherein pressure differences between the evaporator and the condenser are below 300 mbar in the entire operating range, wherein the compressor comprises a radial wheel that is speed-controllable in dependence on a requested power of the heat pump device and wherein the throttle is a self-regulating passive throttle, or wherein the heat pump device comprises one or several stages, wherein one stage comprises an evaporator, a compressor, a condenser and a throttle, wherein the stage is configured to use a chemical medium as operating medium, wherein a pressure difference between the evaporator and the liquefier is greater than 5 bar and wherein the compressor comprises a radial wheel that is speed- controllable in dependence on a requested power of the heat pump device and wherein the throttle comprises a switchable throttle bypass in order to bring the operating medium from the condenser back into the evaporator.
However, Sedlak teaches a heat pump device having a stage with a compressor [0002; 0046] having wherein the stage is configured to use water as operating medium [0046] and wherein pressure differences between the evaporator and the condenser are below 300 mbar in the entire operating range [claim 11], wherein the compressor comprises a radial wheel that is speed-controllable in dependence on a requested power of the heat pump device [0087] and wherein the throttle is a self-regulating passive throttle [0087].  Sedlak teaches that it is known in the field of endeavor of refrigeration that this arrangement achieves intermediate cooling without the use of active control while reducing the component parts of the system [0055].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Babington to  have wherein the stage is configured to use water as operating medium and wherein pressure differences between the evaporator and the condenser are below 300 mbar in the entire operating range, wherein the compressor comprises a radial wheel that is speed-controllable in dependence on a requested power of the heat pump device and wherein the throttle is a self-regulating passive throttle, or wherein the heat pump device comprises one or several stages, wherein one stage comprises an evaporator, a compressor, a condenser and a throttle, wherein the stage is configured to use a chemical medium as operating medium, wherein a pressure difference between the evaporator and the liquefier is greater than 5 bar and wherein the compressor comprises a radial wheel that is speed- controllable in dependence on a requested power of the heat pump device and wherein the throttle comprises a switchable throttle bypass in order to bring the operating medium from the condenser back into the evaporator in view of the teachings of Sedlak in order to achieve  intermediate cooling without the use of active control while reducing the component parts of the system.


Response to Arguments

On pages 18-21 of the remarks, Applicant argues with respect to Claims 1, 14 and 15 that Babington (US4495777, hereinafter “Babington”) as modified by Perrotin (US2018/0209701, hereinafter “Perrotin”) does not teach "...wherein the controllable heat exchanger comprises a heat exchanger unit with four terminals and two fluidically separated paths and at least one control element fluidically coupled to the evaporator cycle interface;
wherein the first terminal of the heat exchanger unit or the second terminal of the heat exchanger unit is coupled to at least one terminal of the at least one control element in order to effect, reduce or prevent a flow through the first path of the two fluidically separated paths of the heat exchanger unit in dependence on a setting of the at least one control element, and wherein the at least one control element fluidically coupled to the evaporator cycle interface is configured as a two-way switch or as a mixer."  Applicant's arguments have been considered but are not persuasive. 
MPEP 2141-2144 explains Obviousness Rejections  

In response to Applicant's arguments, Babington teaches wherein the controllable heat exchanger [30] comprises a heat exchanger unit with four terminals and two fluidically separated paths and at least one control element [as depicted in Drawing 1] fluidically coupled to the evaporator cycle interface [Drawing I; Babington at col 6 lines 39-46; where Babington clearly discloses a control element i.e. mixing valve that can be located as depicted in Drawing 1.  Additionally, a variable speed pump col 4, lines 58-59 can at least effect, reduce or prevent a flow through the corresponding path.  One skilled in the art also would necessarily prevent flow when off. Lastly, if valves can be used in lieu of the pump then one skilled in the art would necessarily conclude that the substitution can be made while having the same functionality].  Accordingly, the rejection is maintained.

With respect to Applicant’s argument against Perrotin, Applicant's arguments against the references individually, cannot show nonobviousness...particularly by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In particular, Perrotin is used to specifically teach detailed structure of a control element where Perrotin teaches a refrigeration system having a heat exchanger unit [48] with terminals and a control element [49; fig 1] wherein at least one terminal of the heat exchanger unit is coupled to at least one terminal of the at least one control element [0029; fig 1; where structure of the control element and heat exchanger unit are shown is detail].  Other assertions against Perrotin are not germane to the subject matter Perrotin was used to teach.  Accordingly, the rejection is maintained.
For at least the reasons above, claims 1-15 remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763